

Exhibit 10.72



EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), with an Effective Date of December
1, 1999, is made and entered into between Mercedes Johnson (the "Executive") and
Lam Research Corporation, a Delaware corporation (the "Company").

R E C I T A L S

A. The Company and Executive desire to enter into this Agreement to confirm the
terms and conditions with respect to the Executive's continuing employment with
the Company.

B. Certain capitalized terms used in the Agreement are defined in Section 5
below.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:

1. Duties and Scope of Employment.

(a) Position. During the Employment Period (as defined in Section 2 (a) below),
Executive shall serve as Vice President and the Chief Financial Officer of the
Company. The duties and responsibilities of Executive shall include the duties
and responsibilities for Executive's corporate offices and positions as set
forth in the Company's Bylaws from time to time in effect and as are customary
for such corporate offices and positions, and such other duties and
responsibilities as the Chief Executive Officer and the Board of Directors of
the Company (the "Board") may, from time to time, reasonably assign to
Executive, in all cases to be consistent with Executive's corporate offices and
positions.

(b) Obligations. Executive shall comply with all of Lam's policies and
procedures governing employment. During the Employment Period, Executive shall
devote her full business efforts and time to the Company. The foregoing,
however, shall not preclude the Executive from engaging in such activities and
services as do not interfere or conflict with her responsibilities to the
Company.

2. Employment Period.

(a) Term. This Agreement shall begin upon the Effective Date and shall continue
until December 31, 2002, unless earlier terminated as set forth herein (the
"Employment Period"). Except as otherwise provided herein, the Employment Period
shall end on the Termination Date.

(b) Termination.

(i) By the Company. The Company may terminate Executive's employment for Cause
(as defined in Section 5(a) below), by giving the Executive thirty (30) days'
advance written notice, subject, however, to the cure provisions of such
Section. The Company may terminate the Executive's employment with the Company
other than for Cause by giving the Executive ninety (90) days' advance notice in
writing. Any waiver of notice shall be valid only if it is made in writing and
expressly refers to the applicable notice requirement of this Section 2(b).

(ii) By the Executive. Executive may terminate her employment with the Company
in response to her Involuntary Termination (as defined in Section 5(c) below) by
giving the Company thirty (30) days' advance written notice, subject, however,
to the cure provisions of such Section. Executive may terminate her employment
with the Company at any time for any other reason ("Voluntary Resignation") by
giving the Company ninety (90) days' advance written notice. Any waiver of
notice shall be valid only if it is made in writing and expressly refers to the
applicable notice requirement of this Section 2(b).

(c) Death. Executive's employment shall terminate immediately in the event of
her death. The Company shall pay to the Executive's estate any earned but unpaid
salary and vacation pay accrued to the date of her death.

(d) Disability. The Company may terminate Executive's employment for Disability
(as defined in Section 5(b) below) by giving Executive ninety (90) days' advance
notice in writing. In the event Executive resumes the performance of
substantially all of her duties hereunder before the termination of her
employment under this Section 2(d) becomes effective, the notice of termination
shall automatically be deemed to have been revoked.

(e) Priority of Rights and Obligations upon Termination Events. If any event
leading to or permitting Termination of this Agreement, or providing notice
thereof, occurs at approximately the same time as any other Early Termination
event or during any Termination notice period, and those events invoke different
notice periods or different severance or other benefit arrangements, the
deadlines, obligations, rights and benefits applicable to the Termination event
having the highest priority shall control. The priority of Termination events
(from highest to lowest priority) is as follows: (1) Termination for Cause; (2)
Voluntary Resignation; (3) Involuntary Termination; (4) Disability; and (5)
death. For example, if Executive gives notice of her Voluntary Resignation and,
before the 90 day notice period has expired, she is subject to an Involuntary
Termination, only the rights and benefits available to her for Voluntary
Resignation apply since the provisions governing Voluntary Resignation have a
higher priority than those applicable to Involuntary Termination. Similarly, if
Executive has been subject to an Involuntary Termination and dies during the
notice period, she shall have the rights and benefits available to her estate as
one subject to an Involuntary Termination. Expiration of this Agreement prevails
over all termination events.

 

3. Compensation and Benefits.

(a) Base Compensation. During the term of this Agreement, the Company shall pay
the Executive as compensation for services a base salary. The Board, at least
annually, will review such base salary for possible increase, reasonably taking
into account Executive's performance and prevailing compensation for executives
at similar levels in similar-sized companies in the industry. Such salary shall
be paid periodically in accordance with normal Company payroll. The annual
compensation specified in this Section 3(a) is referred to in this Agreement as
"Base Compensation."

(b) Stock Options As of the Effective Date, the Executive has been granted the
following non-qualified stock options to purchase shares of the Company's common
stock, par value $.001 per share (the "Common Stock"):

 1. Grant dated April 30, 1997, to purchase 75,000 shares of Common Stock;, at
    an exercise price of $29.0625.
 2. Grant dated April 16, 1998, to purchase 30,000 shares of Common Stock, at an
    exercise price of $29.875.
 3. Grant dated November 5, 1998, to purchase 80,000 shares of Common Stock, at
    an exercise price of $14.4688.

Collectively, these grants shall be referred to herein as the "Incentive
Options."

(c) Deferred Compensation. Executive shall be entitled to participate in the
Company's Executive Deferred Compensation Plan pursuant to the terms thereof.

(d) Benefits. During the Employment Period, Executive shall be eligible to
participate in the benefit plans and compensation programs maintained by the
Company of general applicability to other key executives of the Company,
including (without limitation) retirement plans, automobile allowances, savings
or profit-sharing plans, deferred compensation plans, supplemental retirement or
excess-benefit plans, stock option, life, disability, health, accident and other
insurance programs, paid vacations (but accruing at not less than three weeks
per year), sabbatical programs, and similar plans or programs, but excluding any
performance bonus plans, subject in each case to the generally applicable terms
and conditions of the plan or program in question and to the determination of
the Board or any committee administering such plan or program.

(e) Reimbursement of Business Expenses. The Company shall reimburse Executive
for all reasonable and necessary business expenses incurred by Executive in the
performance of her duties hereunder upon proper submission of expense reports in
accordance with Company policies regarding such reimbursement.

(f) Section 162(m). Executive and the Company agree to use reasonable good faith
efforts, to the extent reasonably practicable and not materially adverse to
Executive, to structure payment of all amounts of Executive's compensation from
the Company so as to avoid non-deductibility of any such amounts under Section
162(m) of the Internal Revenue Code (the "Code") or any successor provision.

(g) Loan Repayment through Bonuses. In or about April 1997, the Company made
Executive a loan in the amount of $150,000. The loan bears no interest and is
payable in equal annual installments over a 4-year period. On each of the first
four anniversaries of Executive's initial employment, the Company agrees to pay
Executive a bonus in the amount of $37,500, which bonus amount Executive
understands and agrees may be used by the Company to offset the loan principal.
In the event Executive terminates her employment with the Company, she will be
required to pay the outstanding balance of the loan principal in accordance with
its terms. Further, the Company is not obligated to pay Executive any bonus, and
Executive understands and agrees that all unpaid loan principal shall become
immediately due and owing, upon (i) the Company providing notice of termination
of Executive's employment for cause, or (ii) Executive providing notice of her
Voluntary Resignation. The Company understands and agrees that all unpaid loan
principal due and owing as of the date of any Involuntary Termination of the
Executive, which is not cured by Company, shall be forgiven. Executive
understands and agrees that she is solely responsible and liable for all
employment and other taxes arising out of any such bonus payments or loan
forgiveness.

4. Severance Benefits.

(a) Severance Benefits. Executive is not entitled to severance benefits of any
kind due to the expiration of this Agreement or benefits or compensation of any
kind upon termination of her employment for any reason, except as expressly
provided herein. If Executive's employment with the Company terminates prior to
the expiration of this Agreement, then the Executive shall be entitled to
receive severance benefits as follows:

    Involuntary Termination
    . If Executive's employment terminates as a result of her Involuntary
    Termination, then Executive will be placed on a one year Leave of Absence
    from the Company beginning on the Termination Date the ("LOA"). During the
    LOA, Executive will continue to make herself available for such special
    projects as are delegated to her by the Company's Chief Executive Officer.
    During such LOA period, Executive will continue to receive (A) her annual
    Base Compensation and targeted bonus (if any) less withholdings and
    deductions, (B) all executive benefits (except those available only to those
    employees actually working on Lam's premises), (C) the annual bonus
    identified in 3(g) above. Further, all Stock Options granted as of the
    Termination Date shall continue to vest and be exercisable during the LOA
    (subject to termination of any such option provided in the terms of grant).
    At the conclusion of the LOA, Executive shall be entitled to no further
    compensation, severance pay or vesting of Stock Options.

    

 i. Voluntary Resignation; Disability; Death; Termination for Cause. If, at any
    time during the term of this Agreement, (A) Executive's employment
    terminates by reason of Executive's (i) vVoluntary rResignation (and is not
    the result of an Involuntary Termination), (ii) Disability or (iii) death,
    or (B) Executive's employment is terminated by the Company for Cause, then
    unless as otherwise expressly provided in Section 4(b) Executive shall not
    be entitled to receive severance or other benefits beyond the Termination
    Date except for those (if any) as may then be established (and applicable)
    under the Company's then- existing severance and benefits plans and policies
    at the time of such termination.

(b) Benefits; Miscellaneous. In the event of any termination of Executive's
employment at any time during the term of this Agreement, (i) the Company shall
pay Executive any unpaid Base Compensation due for periods prior to the
Termination Date; (ii) the Company shall pay the Executive all of the
Executive's accrued and unused vacation through the Termination Date; and (iii)
following submission of proper expense reports by Executive (or her Estate), the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by Executive in connection with the business of the
Company. These payments shall be made promptly and within the period of time
mandated by law.

(c) Acceleration of Vesting of Incentive Options upon a Change in Control. If a
Change in Control (as defined in this Agreement), occurs which is followed by
any of the events described in paragraphs (i) through (vi) of the Involuntary
Termination clause, below, including, specifically, the Company imposing upon
Executive a corporate office or position of materially reduced authority or
responsibility than Executive held immediately preceding such Change of Control,
then any unvested portion of the Incentive Options shall automatically be
accelerated in full so as to become completely vested and immediately
exercisable by Executive. However, no such acceleration will occur if the Change
in Control or offer or imposition of reduced authority or responsibility occurs
after Executive has (i) given notice of Voluntary Resignation (ii) been given
notice of Termination for Cause by the Company (unless that notice is
subsequently withdrawn in writing by the Company and Executive's employment does
not terminate as a result of such notice), or (iii) this Agreement has
terminated. The Chief Executive Officer of the Company shall, in his or her
reasonable discretion, following consultations with Executive and, if necessary,
the Board, determine whether any corporate office or position offered or imposed
on Executive position is of materially reduced authority or responsibility for
the purposes of this paragraph.

(d) Post-Termination Exercisability of Options. If, during the term of this
Agreement, Executive's employment with the Company is terminated for any reason,
other than for cause, Executive may exercise any Stock Options vested as of the
Termination Date for a period of one (1) year s following either (i) the
Termination Date or (ii) conclusion of Executive's LOA following an Involuntary
Termination, whichever is later, after which all such Stock Options shall
terminate and no longer be exercisable. In all other instances, including
termination for cause, Executive may exercise any and all stock options vested
as of any termination of her employment within ninety (90) days of such
termination, after which all such stock options shall terminate and no longer be
exercisable. However, nothing in this Agreement shall extend the term of the any
stock option granted at any time to Executive set forth in the terms and
conditions of grant or the Company's stock plan under which the stock option was
originally granted.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. "Cause" shall mean (i) a willful act of personal dishonesty knowingly
taken by Executive in connection with her responsibilities as an employee and
intended to result in her substantial personal enrichment, (ii) a willful and
knowing act by Executive which constitutes gross professional misconduct, (iii)
any refusal by Executive to comply with a reasonable written directive of the
Board or established policy, procedure or terms of employment of the Company,
(iv) a willful breach by Executive of a material provision of this Agreement, or
(v) a material and willful violation of a federal or state law or regulation
applicable to the business of the Company or Executive's continuing employment.
No act, or failure to act, by Executive shall be considered "willful" unless
committed without good faith and without a reasonable belief that the act or
omission was in the Company's best interest. Termination for Cause shall not be
deemed to have occurred unless, by the affirmative vote of all of the members of
the Board (excluding Executive, if applicable), at a meeting called and held for
that purpose (after reasonable notice to Executive and her counsel and after
allowing Executive and her counsel to be heard before the Board), a resolution
is adopted finding that in the good faith opinion of such Board members
Executive was guilty of conduct set forth in (i), (ii), (iii), (iv) or (v),
specifying the particulars thereof; provided, however, that in the case of
conduct set forth in (iii), (iv) or (iv), Executive shall have the opportunity
to cure same within 30 days following Executive's receipt of written notice
thereof.

(b) Disability. "Disability" shall mean that Executive has been or will be
unable to substantially perform her duties under this Agreement for a period of
six or more consecutive months due to illness, accident or other physical or
mental incapacity.

(c) Involuntary Termination. "Involuntary Termination" shall mean:

(i) the continued assignment to Executive of any duties or the continued
significant change in Executive's duties, either of which is substantially
inconsistent with Executive's duties immediately prior to such assignment or
change for a period of thirty (30) days after notice thereof from Executive to
the Board setting forth in reasonable detail the respects in which Executive
believes such assignments or duties are significantly inconsistent with the
Executive's prior duties;

(ii) a material reduction in Executive's Base Compensation, other than any such
reduction which is part of, and generally consistent with, a general reduction
of corporate officers' salaries;

(iii) a material reduction by the Company in the kind or level of employee
benefits (other than salary) to which Executive is entitled immediately prior to
such reduction with the result that Executive's overall benefits package (other
than salary) is substantially reduced (other than any such reduction applicable
to officers of the Company generally);

(iv) the relocation of the Company's principal executive office to a location
more than fifty (50) miles from its present location;

(v) any purported termination of Executive's employment by the Company other
than for Cause, Disability or Death;

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 6 below; or

(vii) any material breach by the Company of any material provision of this
Agreement;

provided, however, that none of the foregoing shall constitute Involuntary
Termination to the extent Executive has agreed thereto; and provided, further,
however, that the foregoing shall constitute Involuntary Termination only if and
to the extent that (i) Executive provides written notice to the Company setting
forth in reasonable detail such facts which Executive believes constitute
Involuntary Termination and (ii) any circumstances constituting Involuntary
Termination remain uncured for a period of thirty (30) days following the
Company's receipt of such written notice.

(d) Termination Date. "Termination Date" shall mean (i) the last day of the
applicable notice period set forth in Section 2(b) or 2(d) above (except for any
Involuntary Termination Notice, given by the Executive, which is cured by the
Company, or a Termination for Disability Notice which is revoked by the
Executive resuming the performance of her duties), (ii) the date as of which
such notice is waived in accordance with the terms of Section 2(b), (iii) the
date of Executive's employment termination pursuant to this Agreement if notice
of the same is not required under Section 2, or (iv) the date upon which this
Agreement expires. If more than one Termination Date may apply, then the
priority provisions of section 2(e) of this Agreement shall determine which
Termination Date controls.

(e) Change in Control. "Change in Control" shall mean the occurrence of any of
the following events:



 i.  any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
     of the Securities Exchange Act of 1934, as amended, but excluding any
     person or group as such term is used in Rule 13d-1(b) under the Exchange
     Act) is or becomes the "beneficial owner" (as defined in Rule13-d-3 under
     said Act), directly or indirectly, of securities of the Company
     representing twenty percent (20%) or more of the total voting power
     represented by the Company's then outstanding voting securities; or
 ii. the stockholders of the Company approve a merger or consolidation of the
     Company with any other corporation, other than a merger or consolidation
     which would result in the voting securities of the Company outstanding
     immediately prior thereto continuing to represent (either by remaining
     outstanding or by being converted into voting securities of the surviving
     entity) more than fifty percent (50%) of the total voting power represented
     by the voting securities of the Company or such surviving entity
     outstanding immediately after such merger or consolidation, or the
     stockholders of the Company approve a plan of complete liquidation of the
     Company or an agreement for the sale or disposition by the Company of all
     or substantially all the Company's assets (other than to a subsidiary or
     subsidiaries).



6. Successors.

(a) Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the Company's obligations under this Agreement and agrees expressly
to perform such obligations in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term "Company" shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive's Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to her at the home address which she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of a vVoluntary rResignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 7(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date in accordance with Section 2(b) or 2(d) Subject to the second
provision to Section 5(d), the failure by the Executive to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing her rights
hereunder.

8. Non-Compete; Non-Solicit.

(a) The parties hereto recognize that Executive's services are special and
unique and that her level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon Executive's not competing with the Company, and that the
covenant on her part not to compete and not to solicit as set forth in this
Section 8 is essential to protect the business and goodwill of the Company.

(b) Executive agrees that prior to the Termination Date and during any LOA
following Involuntary Termination, the Executive will not either directly or
indirectly, whether as a director, officer, consultant, employee or advisor or
in any other capacity (i) render any planning, marketing or other services
respecting the creation, design, manufacture or sale of semiconductor
manufacturing equipment and/or software to any business, agency, partnership or
entity ("Restricted Business") other than the Company, or (ii) make or hold any
investment in any Restricted Business in the United States other than the
Company, whether such investment be by way of loan, purchase of stock or
otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 8, the term "Company" shall mean and
include the Company, any subsidiary or affiliate of the Company, any successor
to the business of the Company (by merger, consolidation, sale of assets or
stock or otherwise) and any other corporation or entity of which the Executive
may serve as a director, officer or employee at the request of the Company or
any successor of the Company.

(c) Prior to the Termination Date and during any LOA following Involuntary
Termination, and for the period extending six (6) months thereafter(other than
upon expiration of the two-year Employment Period without early termination
thereof), Executive will not, directly or indirectly, induce or attempt to
influence any employee of the Company to leave its employ, and Executive will
not, directly or indirectly, involve herself in decisions to hire any employee
who has left the Company's employ within the three-month period preceding the
Executive's cessation of employment or the three-month period following her
cessation of employment.

(d) Executive agrees that the Company would suffer an irreparable injury if she
were to breach the covenants contained in subparagraphs (b) or (c) and that the
Company would by reason of such breach or threatened breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and Executive hereby
stipulates to the entering of such injunctive relief prohibiting her from
engaging in such breach.

(e) If any of the restrictions contained in this Section 8 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope or other
provisions thereof, then the parties hereto contemplate that the court shall
reduce such extent, duration, geographical scope or other provisions hereof (but
only to the extent necessary to render such restrictions enforceable) and then
enforce this Section 8 in its reduced form for all purposes in the manner
contemplated hereby.

9. Existing Confidentiality and Non-Compete Agreements. Executive represents and
warrants (i) that prior to the date hereof she has provided the Company with
true and complete copies of any and all written confidentiality and/or
non-compete agreements to which Executive is a party as of the date hereof
(together with a written description of any such oral agreements), and (ii) to
the best of Executive's knowledge, full compliance with the terms of each such
agreement will not materially interfere with Executive's duties hereunder
(except to the extent that Executive reasonably may determine to absent herself
from certain Company meetings and communication during the first year of the
Employment Period). Executive further covenants that she will not willfully and
knowingly fail to fully abide by the terms of any and all such agreements and
will work in good faith with the Company to avoid any breach thereof.

10. Arbitration. At the option of either party, any and all disputes or
controversies whether of law or fact and of any nature whatsoever arising from
or respecting this Agreement shall be decided by arbitration by the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive's desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event the Company and Executive do not so agree, the Company
and Executive shall each select one independent, qualified arbitrator and the
two arbitrators so selected shall select the third arbitrator. The Company
reserves the right to object to any individual arbitrator who shall be employed
by or affiliated with a competing organization.

Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that Executive shall be entitled to reimbursement for her
reasonable attorney's fees to the extent she prevails as to the material issues
in such dispute. The decree or judgment of an award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

11. Miscellaneous Provisions.

(a) No Duty to Mitigate. Provided that Executive fully performs her obligations
under this Agreement, Executive shall not be required to mitigate the amount of
any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
the Executive). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. This Agreement and the documents expressly referred to
herein represent the entire agreement of the parties with respect to the matters
set forth herein. No agreements, representations or understandings (whether oral
or written and whether express or implied) which are not expressly referred to
herein have been made or entered into by either party with respect to the
subject matter hereof. Nothing herein affects the continued enforceability of
that certain pre-existing indemnification letter between the parties.Nothing
herein affects the continued enforceability of the Employment, Confidential
Information and Invention Assignment Agreement previously executed by the
Executive.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed and enforced by the laws of the State of
California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect If any
provision of this Agreement is determined to be invalid or unenforceable, the
Agreement shall remain in full force and effect as to the remaining provisions,
and the parties shall replace the invalid or unenforceable provision with one
which reflects the parties' original intent in agreeing to the
invalid/unenforceable one..

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor's process, and any action in violation of this
subsection (f) shall be void.

(g) Employment Taxes. All payments made pursuant to this Agreement by Company
shall be subject to withholding of applicable income and employment taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term "Company" when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

 

(space intentionally left blank)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(j) Survival of Obligations. The obligations of paragraphs 4, 7, 8, 9, 10 and 11
shall survive termination of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement.

LAM RESEARCH CORPORATION

 

 



By: /s/ James W. Bagley
James W. Bagley
Its: Chairman and Chief Executive Officer
 
Dated: December 1, 1999
 
 
Dated: December 17, 1999
 

By: /s/ Richard H. Lovgren
Richard Lovgren
Its: Vice President, General Counsel and Secretary
 
Dated: December 17, 1999
 
 
/s/ Mercedes Johnson
Mercedes Johnson